Per Curiam:
This was an appeal by an assignee for creditors from a decree of the court below making distribution of the fund in his hands. He has no-beneficial interest in the distribution, and has no standing to appeal: Mellon’s App., 32 Pa. 121; Singmaster’s App., 86 Pa. 169; Herbst’s App., 90 Pa. 353. The assignee here, however, claims that he has the right to appeal on behalf of the general creditors. We are unable to see the force of this. If the general creditors have any claim upon this particular fund, they have the right to an appeal; if they have no such interest, they have no right of appeal, nor has the assignee the right to appeal for them.
Appeal quashed.